DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  
Claim 1 “a roller part which is detachably coupled to extend forward from” should be “a roller part which is detachably coupled to and extend forward from” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim (KR 20120043455).
	Regarding claim 1, Kim discloses a juicer (generic embodiment shown in Fig. 1. Specific embodiment shown in Fig. 3, 4 – see detailed description of Fig. 3-4 in the specification) with an improved juicing force comprising: a motor housing (Fig. 3: 110); a drive part comprising a motor (motor is inside 110- see description of 110) which is provided inside the motor housing; a connecting part (120) which is formed with an inserting hole (where 125 is located) which is formed at one side of the motor housing and through which a rotary shaft (130) protrudes, the rotary shaft transferring a driving force (motor drives the shaft 130) of the motor; a roller part (20) which is detachably coupled to extend forward from the connecting part (120 in the given embodiment. Element 30 in Fig. 1 embodiment), and is provided therein to be rotatably driven by the driving force transferred from the drive part (motor drives the shaft and the shaft drives the roller); and a hollow fastening guide (125, 140) which is formed in the inserting hole.  
	Regarding claim 2, Kim discloses the juicer of claim 1, wherein a first sealing member (160) and a second sealing member (145) which are coupled to both sides of the fastening guide, respectively (for claim 11-12 rejection, the first and second sealing members are interpreted as Fig. 2 elements 22, 24 respectively and the fastening guide is 21 and 13-5).  
	 Regarding claim 4, Kim discloses the juicer of claim 2, wherein the first sealing member or the second sealing member is made of an elastic member having a predetermined elasticity (These types of seals are inherently elastic. If it is not elastic, the shaft would not pass though the sealing member unless the sealing member opening is wider than the shaft diameter. If so, it would not provide a seal).  
	Regarding claim 5, Kim discloses the juicer of claim 2, wherein at least one protrusion (1605, 1607, 1453) which supports the rotary shaft is formed to protrude from the first sealing member or the second sealing member.  
	Regarding claim 6, Kim discloses the juicer of claim 5, wherein the protrusion is formed to have a diameter which decreases in one side direction (see Fig. 4: protrusions 1605, 1607, 1453 decreases in diameter from left to right).  
	Regarding claim 7, Kim discloses the juicer of claim 5, wherein the protrusion is formed obliquely to have a predetermined slope (arrow shown below- slope downwards) in a direction in which the rotary shaft is inserted (see Fig. 4: shaft is inserted left to right due to the thickness).  

    PNG
    media_image1.png
    527
    546
    media_image1.png
    Greyscale

	Regarding claim 8, Kim discloses the juicer of claim 5, wherein the protrusion is formed obliquely to have a predetermined slope (arrow shown below - slope upwards) in a direction opposite to the direction in which the rotary shaft is inserted (see Fig. 4: shaft is inserted left to right due to the thickness).  

    PNG
    media_image2.png
    527
    546
    media_image2.png
    Greyscale

	Regarding claim 9, Kim discloses the juicer of claim 5, wherein the fastening guide (125, 140) is formed with a fastening groove (140 has a groove) into which the protrusion of the second sealing member (145) is inserted.  
	Regarding claim 10, Kim discloses the juicer of claim 2, wherein a metallic reinforcing member (1603) is embedded in the first sealing member or the second sealing member.  
	Regarding claim 11, Kim discloses the juicer of claim 2, wherein a reinforcing spring (24a) which reinforces a coupling force (increases the pressure -see description about 24a) is interposed in the second sealing member (24).  
	Regarding claim 13, Kim discloses the juicer of claim 2, wherein the fastening guide (125, 140) is formed with a stepped part (140 has a stepped part) into which the first sealing member is inserted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20120043455).
	Regarding claim 3, Kim discloses the juicer of claim 1.
	Kim fails to disclose wherein the fastening guide is made of a polymer resin put material.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a polymer resin put material for the fastening guide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
 Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a juicer comprising “…wherein the reinforcing spring presses a portion of the outer circumferential surface of the fastening guide if the second sealing member is coupled to the fastening guide.  …" as set forth in claim 12. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 12 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725